Case 1:19-cv-00660-MKB-SMG Document 92 Filed 08/19/20 Page 1 of 2 PageID #: 892




                                                           DIRECT DIAL 212.763.0889
                                                           DIRECT EMAIL shecker@kaplanhecker.com



                                                              August 19, 2020

 BY ECF

 The Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19
                Civ. 660 (E.D.N.Y.)

 Dear Judge Brodie:

        We write on behalf of the Federal Defenders, pursuant to the Court’s Order dated August
 7, 2020, to provide an update on the issues that the parties discussed at the last conference before
 Your Honor: (1) the resumption of in-person legal visiting, (2) capacity for legal VTCs and
 telephone calls, and (3) problems relating to legal mail.

         In-person visiting. Earlier today, I, along with David Patton, Deirdre von Dornum, and
 the Honorable Loretta Lynch, participated in a walk-through of the legal visiting areas of the MDC.
 The purpose of the visit, as Your Honor knows, was to allow the Federal Defenders to identify
 issues with the protocols that will be used when in-person legal visiting resumes. We appreciate
 that the MDC was able to arrange the visit. We have sent the MDC a detailed list of concerns that
 we identified during the walk-through for discussion at a mediation session scheduled for
 tomorrow.

         We had hoped to be able to report the same with respect to the MCC. The MCC had
 originally offered to arrange for a walk-through of legal visiting areas on Thursday, August 20, or
 Friday, August 21, at noon. After some back and forth discussion regarding what time of day
 would work for the walk-through, the MCC informed us that neither Thursday nor Friday would
 any longer work, and that no date prior to August 31 is possible due to staff vacation schedules.
 Given the importance and time sensitivities of the walk-through, we have inquired if arrangements
 can be made for coverage for whomever is on vacation to allow the walk-through to occur
 expeditiously. We are hopeful that the MCC will provide that information before Friday’s
 conference.
Case 1:19-cv-00660-MKB-SMG Document 92 Filed 08/19/20 Page 2 of 2 PageID #: 893


                                                                                                  2

          VTC and telephone call capacity. The continuation of evening call hours and the
 provision of additional VTC slots at both facilities has eliminated (as of this Tuesday) overflow
 requests at MDC entirely and has reduced the overflow at MCC to a small number of VTCs. Today
 we became aware of a chicken pox–related quarantine on the 7th floor at the MDC, which
 ordinarily has a high volume of call and VTC requests. We anticipate that this will require at least
 some VTCs at the MDC to be rescheduled. We will work with the MDC to address any overflow
 that results and will continue to work with both facilities regarding discrete issues with privacy,
 scheduled calls not being attempted, and VTC technical problems.

         Legal mail. As the Federal Defenders previously reported, BOP officers destroyed and
 seized legal mail and other legal documents during a contraband sweep at the MDC between June
 26 and June 29. E.D.N.Y. Civil Division has been helpful in replacing discovery documents; we
 have not received information to date about whether the seized documents, which include inmate’s
 own notes and drafts, have been located.

                                          *       *       *

        We look forward to a productive conference on Friday.


                                                              Respectfully submitted,


                                                              /s/ Sean Hecker
                                                              Sean Hecker


 cc:    Counsel of Record (by ECF)
        Hon. Loretta Lynch, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Roberto Finzi, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Edward Nasser, Paul, Weiss, Rifkind, Wharton & Garrison LLP (by e-mail)
        Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
        David Jones, U.S. Attorney’s Office (S.D.N.Y.) (by e-mail)
